Title: From Thomas Jefferson to George Rogers Clark, 4 March 1784
From: Jefferson, Thomas
To: Clark, George Rogers



Dr Sir
Annapolis Mar. 4. 1784.

Congress having determined to open treaties with the several nations of Indians North of the Ohio within our boundaries, for the purpose of concluding peace and buying lands, they proceeded to-day to chuse five Commissioners. We took the liberty of nominating you, and had the gratification of succeeding in our recommendations. Genl. Greene, Mr. Wolcott, Colo. Butler, and Mr. Higginson are your collegues. The allowance is not yet fixed and as the post will probably be gone before it is fixed, I thought it best to notify you of your appointment that it may reach you before you set out Westwardly. I think you will be desired to meet in N. York about the 10th. of April but only mention this that it may be a guide to your arrangements and not as a thing yet decided on. I am in hopes it will be convenient to you to act in this appointment,  because you can render essential service in it, and because too it will bring you forward on the Continental stage. Being extremely hurried I can only add that you may expect more particular information immediately & that I am with sincere esteem Dr Sir Your friend & servt.,

Th: Jefferson

